Exhibit 10.5
OMNIBUS AMENDMENT NO. 1
(DWFC, LLC and Deerfield TRS (Bahamas) Ltd.)
     THIS OMNIBUS AMENDMENT NO. 1, dated as of May 12, 2008 (this “Amendment”),
is entered into by and among Deerfield Capital LLC, as the originator (in such
capacity, the “Originator”) and as the servicer (in such capacity, the
“Servicer”), DWFC, LLC and Deerfield TRS (Bahamas) Ltd., as the borrowers (in
such capacity, each individually a “Borrower” and, collectively, the
“Borrowers”), Wachovia Capital Markets, LLC, as the Administrative Agent (the
“Administrative Agent”) and as VFCC Agent (the “VFCC Agent”), Variable Funding
Capital Company LLC, as a Conduit Purchaser (“VFCC”) and Wachovia Bank, National
Association, as the Swingline Purchaser. Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Agreement (as defined below).
R E C I T A L S
     WHEREAS, the Originator, the Servicer, the Borrowers, the Administrative
Agent, VFCC, the Swingline Purchaser, U.S. Bank National Association, as
collateral custodian and Lyon Financial Services, Inc., as backup servicer are
parties to that certain Sale and Servicing Agreement, dated as of March 10,
2006, as amended by Amendment No. 1 to Sale and Servicing Agreement, dated as of
July 13, 2006, Amendment No. 2 to Sale and Servicing Agreement, dated as of
February 7, 2007, Amendment No. 3 to Sale and Servicing Agreement, dated as of
March 7, 2007 and Amendment No. 4 to Sale and Servicing Agreement, dated as of
April 6, 2007 (as further amended, modified, waived, supplemented or restated
from time to time, the “Agreement”); and
     WHEREAS, the parties hereto desire to amend the Agreement and the various
Transaction Documents as provided herein;
     NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     SECTION 1. AMENDMENTS.
     (a) The Agreement is hereby amended to reflect the blacklined changes set
forth in Exhibit A to this Amendment.
     (b) Each of the Transaction Documents (other than the Agreement, which has
been modified as set forth in Exhibit A to incorporate the following amendment),
including the Exhibits and Schedules to the Agreement, is hereby amended such
that any reference to “Variable Funding Certificate” or “VFC” is hereby deemed
to refer to “Variable Funding Note” or “VFN”, respectively.

 



--------------------------------------------------------------------------------



 



     SECTION 2. TRANSACTION DOCUMENTS IN FULL FORCE AND EFFECT AS AMENDED.
     Except as specifically amended hereby, all provisions of the Transaction
Documents shall remain in full force and effect. After this Amendment becomes
effective, all references to the Agreement, the “Transaction Documents,
“Agreement,” “hereof,” “herein,” or words of similar effect referring to the
Transaction Documents and the Agreement shall be deemed to mean the Transaction
Documents and the Agreement as amended hereby. This Amendment shall not
constitute a novation of any Transaction Document (including the Agreement), but
shall constitute an amendment thereof. This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of any
Transaction Document (including the Agreement) other than as expressly set forth
herein.
     SECTION 3. REPRESENTATIONS.
     Each of the Borrowers, the Originator and the Servicer represent and
warrant as of the date of this Amendment as follows:
     (a) it has taken all necessary action to authorize the execution, delivery
and performance of this Amendment;
     (b) this Amendment has been duly executed and delivered by such party and
constitutes such party’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be limited (x) by
general principles of equity and conflicts of laws or (y) by bankruptcy,
reorganization, insolvency, moratorium or other laws of general application
relating to or affecting the enforcement, of creditors’ rights;
     (c) no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such party of this Amendment;
     (d) the execution and delivery of this Amendment does not diminish or
reduce its obligations under the Agreement and the other Transaction Documents
in any manner;
     (e) the representations and warranties of the parties set forth in Sections
4.1, 4.2, and 4.3 of the Agreement, as applicable, are true and correct as of
the date hereof (except those that expressly relate to an earlier date and those
that would not be true and correct as a result of the failure of Deerfield
Capital LLC to maintain stockholder’s equity of $240,000,000 plus 90% of the
proceeds raised from equity issuers (such failure, the “Net Worth Default”)) and
all of the provisions of the Agreement and the other Transaction Documents,
except as amended hereby, are in full force and effect;
     (f) after giving effect to the execution and delivery of this Amendment, no
unwaived event has occurred and is continuing which constitutes an Unmatured
Termination Event or Termination Event, other than a Net Worth Default; and

2



--------------------------------------------------------------------------------



 



     (g) each of the Borrowers, the Originator and the Servicer acknowledge and
agree that the Amortization Period has commenced and the Purchasers shall not
have any further obligation to fund Advances under the Agreement.
     SECTION 4. CONDITIONS TO EFFECTIVENESS.
     The effectiveness of this Amendment is subject to the receipt by the
Administrative Agent of executed counterparts (or other evidence of execution,
including facsimile signatures, satisfactory to the Administrative Agent) of
this Amendment, which collectively shall have been duly executed on behalf of
each of the parties hereto.
     SECTION 5. MISCELLANEOUS.
     (a) This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
     (b) Each of the Borrowers affirms the liens and security interests created
and granted by it in the Agreement and the other Transaction Documents and
agrees that this Amendment shall in no manner adversely affect or impair such
liens and security interests.
     (c) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     (d) This Amendment may not be amended or otherwise modified except as
provided in the Agreement.
     (e) The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.
     (f) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
     (g) This Amendment represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.
     (h) The Originator agrees to pay all reasonable costs and expenses incurred
in connection with the preparation, execution and delivery of this Amendment,
including the reasonable fees and expenses of the Administrative Agent’s legal
counsel.
     (i) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE

3



--------------------------------------------------------------------------------



 



STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS THEREOF
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).
[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              THE ADMINISTRATIVE AGENT
AND THE VFCC AGENT:   WACHOVIA CAPITAL MARKETS, LLC    
 
  By:   /s/ Craig Benton    
 
     
 
Name:    Craig Benton    
 
      Title:      Vice President    

[SIGNATURES CONTINUE ON NEXT PAGE]

Omnibus Amendment



--------------------------------------------------------------------------------



 



             
Accepted and agreed:
           
 
            BORROWER:   DWFC, LLC,
as a Borrower    
 
           
 
  By:   /s/ Frederick L. White    
 
     
 
Name: Frederick L. White    
 
      Title: General Counsel    
 
            BORROWER:   DEERFIELD TRS (BAHAMAS) LTD.,
as a Borrower    
 
           
 
  By:   /s/ Frederick L. White    
 
     
 
Name: Frederick L. White    
 
      Title: General Counsel    
 
            ORIGINATOR/SERVICER:   DEERFIELD CAPITAL LLC.,
as the Originator and as Servicer    
 
           
 
  By:   /s/ Frederick L. White    
 
     
 
Name: Frederick L. White    
 
      Title: General Counsel    

[SIGNATURES CONTINUE ON NEXT PAGE]

Omnibus Amendment



--------------------------------------------------------------------------------



 



             
Accepted and agreed:
           
 
            THE SWINGLINE PURCHASER:   WACHOVIA BANK,
NATIONAL ASSOCIATION,
as the Swingline Purchaser    
 
           
 
  By:   /s/ Mike Romanzano    
 
     
 
Name: Mike Romanzano    
 
      Title:   Director    
 
            VFCC:   VARIABLE FUNDING
CAPITAL COMPANY LLC    
 
           
 
  By:   Wachovia Capital Markets, LLC,
as attorney-in-fact    
 
           
 
  By:   /s/ Douglas R. Wilson, Sr.    
 
     
 
Name: Douglas R. Wilson, Sr.    
 
      Title:   Director    

Omnibus Amendment



--------------------------------------------------------------------------------



 



EXHIBIT A
(See Attached)

Omnibus Amendment



--------------------------------------------------------------------------------



 



U.S. $300,000,000
SALE AND SERVICING AGREEMENT
by and among
DEERFIELD TRIARC CAPITAL LLC,
as the Originator
DEERFIELD TRIARC CAPITAL LLC,
as the Servicer
DWFC, LLC,
as a Borrower
DEERFIELD TRIARC TRS (BAHAMAS) LTD.,
as a Borrower
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Swingline Purchaser
EACH OF THE CONDUIT PURCHASERS AND INSTITUTIONAL PURCHASERS FROM TIME TO TIME
PARTY HERETO,
together with the Swingline Purchaser, as the Purchasers
EACH OF THE PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
as the Purchaser Agents
WACHOVIA CAPITAL MARKETS, LLC,
as the Administrative Agent
U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Custodian
and
LYON FINANCIAL SERVICES, INC.,
(d/b/a U.S. Bank Portfolio Services),
as the Backup Servicer
Dated as of March 10, 2006

 



--------------------------------------------------------------------------------



 



     
EXHIBITS
 
   
EXHIBIT A-1
  Form of Borrowing Notice
EXHIBIT A-1-S
  Form of Borrowing Notice (Swingline Funding Request)
EXHIBIT A-2
  Form of Notice of Reduction of Advances Outstanding/Facility Amount
EXHIBIT A-3
  Form of Notice of Reinvestment of Principal Collections
EXHIBIT A-4
  Form of Borrowing Base Certificate
EXHIBIT B-1
  Form of Variable Funding Note (Conduit Purchaser or Institutional Purchaser)
EXHIBIT B-2
  Form of Variable Funding Note (Swingline Purchaser)
EXHIBIT C
  Form of Servicing Report
EXHIBIT D
  Form of Hedging Agreement (including Schedule and Confirmation)
EXHIBIT E-1
  Form of Officer’s Certificate as to Solvency (Borrower)
EXHIBIT E-2
  Form of Officer’s Certificate as to Solvency (Deerfield Triarc Capital LLC)
EXHIBIT F-1
  Form of Officer’s Closing Certificate (Borrower)
EXHIBIT F-2
  Form of Officer’s Closing Certificate (Deerfield Triarc Capital LLC)
EXHIBIT G-1
  Form of Power of Attorney (Borrower)
EXHIBIT G-2
  Form of Power of Attorney (Deerfield Triarc Capital LLC)
EXHIBIT H
  Form of Release of Required Loan Documents
EXHIBIT I
  Form of Servicer’s Certificate
EXHIBIT J
  Form of Transferee Letter
EXHIBIT K
  Form of Certificate of Closing Attorneys
EXHIBIT L
  Form of Joinder Supplement
 
   
SCHEDULES
 
   
SCHEDULE I
  Condition Precedent Documents
SCHEDULE II
  Concentration Account Bank and Concentration Account
SCHEDULE III
  Location of Required Loan Documents
SCHEDULE IV
  Loan List
SCHEDULE V
  Credit and Collection Policy
SCHEDULE VI
  Agreed-Upon Procedures For Independent Public Accountants
SCHEDULE VII
  Loan Rating Scale
SCHEDULE VIII
  Moody’s Industry Classification Groups
SCHEDULE IX
  Approved Hedge Counterparties
 
   
ANNEXES
 
   
ANNEX A
  Addresses for Notices
ANNEX B
  Commitments

vi 



--------------------------------------------------------------------------------



 



SALE AND SERVICING AGREEMENT
     THIS SALE AND SERVICING AGREEMENT (as amended, modified, waived,
supplemented, restated or replaced from time to time, this “Agreement”) is made
as of this March 10, 2006, by and among:
     (1) DEERFIELD TRIARC CAPITAL LLC, a Delaware limited liability company, as
the originator (together with its successors and assigns in such capacity, the
“Originator”) and as the servicer (together with its successors and assigns in
such capacity, the “Servicer”);
     (2) DWFC, LLC, a Delaware limited liability company, as a borrower
(together with its successors and assigns in such capacity, a “Borrower”);
     (3) DEERFIELD TRIARC TRS (BAHAMAS) LTD., a corporation formed under the
laws of the Commonwealth of The Bahamas, as a borrower (together with its
successors and assigns in such capacity, “TRS” or a “Borrower,” and together
with DWFC, LLC, the “Borrowers”);
     (4) EACH OF THE CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO, as a
Conduit Purchaser;
     (5) EACH OF THE INSTITUTIONAL PURCHASERS FROM TIME TO TIME PARTY HERETO, as
an Institutional Purchaser;
     (6) EACH OF THE PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO, as a
Purchaser Agent;
     (7) WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “Wachovia”), as the swingline
purchaser (together with its successors and assigns in such capacity, the
“Swingline Purchaser” and together with the Conduit Purchasers and the
Institutional Purchasers, the “Purchasers”);
     (8) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(together with its successors and assigns, “WCM”), as the administrative agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”);
     (9) LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), not
in its individual capacity but as the backup servicer (together with its
successors and assigns in such capacity, the “Backup Servicer”); and
     (10) U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S.
Bank”), not in its individual capacity but as the collateral custodian (together
with its successors and assigns in such capacity, the “Collateral Custodian”).

 



--------------------------------------------------------------------------------



 



Agent’s sole discretion) as a result of a prepayment by the Borrowers of
Advances Outstanding on any day other than a Payment Date. All Breakage Costs
shall be due and payable hereunder on each Payment Date in accordance with
Section 2.9(a) and Section 2.10(a). The determination by the applicable
Purchaser Agent of the amount of any such loss, cost or expense shall be
conclusive absent manifest error.
     “Business Day”: Any day (other than a Saturday or a Sunday) on which banks
are not required or authorized to be closed in New York, New York, Boston,
Massachusetts, Florence, South Carolina, Marshall, Minnesota, Chicago, Illinois
or Charlotte, North Carolina.
     “Certificated Security”: The meaning specified in Section 8-102(a)(4) of
the UCC.
     “Change of Control”: Any of the following:
          (a) the creation or imposition of any Lien on any equity interest in a
Borrower;
          (b) a Borrower’s organizational documents shall fail to be in full
force and effect;
          (c) Deerfield Triarc Capital LLC or one of its Affiliates shall fail
to be the Servicer;
          (d) the failure of Deerfield to own, directly or indirectly, 100% of
the equity interests in each Borrower and the Originator;
          (e) the dissolution, termination or liquidation in whole or in part,
transfer or other disposition of all or substantially all of the assets of, the
Originator; or
          (f) the Management Agreement is terminated or for any reason is not in
full force and effect.
     “Change of Tax Law”: Any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of any jurisdiction in which an
Obligor is organized, or any political subdivision or taxing authority of any of
the foregoing, affecting taxation, or any change in the official application,
enforcement or interpretation of such laws, regulations or rulings (including a
holding by a court of competent jurisdiction), or any other action taken by a
taxing authority or court of competent jurisdiction in the relevant
jurisdiction.
     “Charged-Off Loan”: A Loan as to which any of the following has occurred:
(i) the Servicer has determined in accordance with the Credit and Collection
Policy and the Servicing Standard that such Loan is not collectible, (ii) the
Loan has been a Delinquent Loan for a period of 60 days or more (without giving
effect to any Servicer Advance thereon or any grace period permitted in the
related Underlying Instruments), (iii) except in the case of a DIP Loan, the
related Obligor is subject to an Insolvency Event (without giving effect to any
cure period specified in the definition thereof) or (iv) except in the case of a
DIP Loan, the related Obligor is

7



--------------------------------------------------------------------------------



 



associated with the issuance of such Conduit Purchaser’s Commercial Paper Notes,
and (ii) other borrowings by such Conduit Purchaser, including borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market, to the extent such amounts are allocated, in whole or
in part, by such Conduit Purchaser’s Purchaser Agent to fund such Conduit
Purchaser’s purchase or maintenance of the outstanding Advances made by such
Purchaser during such Accrual Period; provided that if any component of such
rate is a discount rate, in calculating the applicable “CP Rate” for such day,
such Conduit Purchaser’s Purchaser Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
per annum rate or (b) such other rate as may be set forth as such in such
Conduit Purchaser’s Purchaser Fee Letter.
     “Credit and Collection Policy”: With respect to the initial Servicer, the
written credit policies and procedures manual of Deerfield set forth on
Schedule V, as such credit and collection policy may be as amended or
supplemented from time to time in accordance with Section 5.1(h) and
Section 5.4(f), or, with respect to any Successor Servicer, the customary
written collection policies and procedures of such Successor Servicer.
     “Deerfield”: Deerfield Triarc Capital Corp., a Maryland corporation.
     “Deerfield LIBOR Rate”: The posted rate for one-month, two-month or
three-month, as applicable, deposits in Dollars appearing on Telerate Page 3750,
as and when determined in accordance with the applicable Underlying Instruments.
     “Deerfield Prime Rate”: The referenced prime rate specified by the
Originator in the applicable Underlying Instruments, such rate to change as and
when the designated rate changes; provided that the Deerfield Prime Rate is not
intended to be lowest rate of interest charged by the Originator in connection
with extensions of credit to debtors.
     “Delinquent Loan”: A Loan (other than a Charged-Off Loan) as to which any
of the following has occurred: (a) all or any portion of any one or more
payments of principal or interest thereunder remains unpaid for at least 60 days
from the original due date for such payment (without giving effect to any
Servicer Advance thereon or any grace period permitted in the Underlying
Instruments); (b) a Material Modification of the type described in clause (a),
(b), (c) or (f) of the definition thereof has been made with respect to such
Loan; (c) has been placed on non-accrual status; or (d) the Originator or one of
its Affiliates has made a loan to the related Obligor or one of its Affiliates
for the purpose of paying principal or interest on such Loan to avoid a payment
default.
     “Determination Date”: The last day of each calendar month.
     “DIP Loan”: Any Loan to an Obligor that is a Chapter 11 debtor under the
Bankruptcy Code which is permitted by the Credit and Collection Policy and also
which satisfies the following criteria: (a) the Loan is duly authorized by a
final order of the applicable bankruptcy court or federal district court under
the provisions of subsection (b), (c) or (d) of 11 U.S.C. § 364; (b) the
Obligor’s bankruptcy case is still pending as a case under the provisions of
Chapter 11 of Title 11 of the Bankruptcy Code and has not been dismissed or
converted to a case under the provisions of Chapter 7 of Title 11 of the
Bankruptcy Code; (c) the Obligor’s obligations under

12



--------------------------------------------------------------------------------



 



denominator of which is equal to the liquidation value of the Related Property
securing such Loan (as determined by the Servicer in accordance with the Credit
and Collection Policy and the Servicing Standard).
     “Loan-to-Value Ratio”: With respect to any Loan, measured as of any
Determination Date, the percentage equivalent of a fraction, (i) the numerator
of which is equal to the Outstanding Loan Balance under the related Underlying
Instruments plus the outstanding principal balance of any other senior or pari
passu indebtedness of the related Obligor and (ii) the denominator of which is
equal to the enterprise value of the related Obligor (as determined by the
Servicer in good faith in accordance with the Credit and Collection Policy and
the Servicing Standard, unless the Administrative Agent in its sole discretion
disagrees with such valuation, in which case the decision of the Administrative
Agent as to the enterprise value of the Related Property shall be conclusive and
binding). For the avoidance of doubt, in the case of Eligible Real Estate Loans,
the denominator in the foregoing calculation shall be the lower of the Obligor’s
cost to acquire the Mortgage Property or the current appraised value of the
Mortgage Property.
     “Management Agreement”: The Management Agreement, dated as of December 23,
2004, between Deerfield Triarc Capital LLC and Deerfield.
     “Margin Stock”: “Margin Stock” as defined under Regulation U.
     “Material Adverse Effect”: With respect to any event or circumstance, means
a material adverse effect on (a) the business, condition (financial or
otherwise), operations, performance or properties of the Originator, the
Servicer, or either Borrower taken as a whole, (b) the validity or
enforceability of this Agreement or any other Transaction Document against the
Originator, the Servicer or either Borrower or the validity, enforceability or
collectibility of the Loans and Related Property generally or any material
portion of the Loans and Related Property, (c) the rights and remedies of the
Secured Parties with respect to matters arising under this Agreement or any
other Transaction Document, (d) the ability of each Borrower, the Originator or
the Servicer to perform its obligations under this Agreement or any Transaction
Document, or (e) the status, existence, perfection, priority or enforceability
of the Administrative Agent’s lien on the Loans and Related Property (except to
the extent arising due to an act or omission of the Administrative Agent).
     “Material Modification”: Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing a Loan (i) executed or
effected with the intent of making such Loan eligible for funding hereunder or
(ii) executed or effected on or after the date on which the applicable Borrower
acquired such Loan, which, in either case:
          (a) reduces or forgives any or all of the principal amount due under
such Loan;
          (b) delays or extends the required or scheduled amortization of such
Loan in any way that increases the Weighted Average Life; provided that the
Weighted Average Life of such Loan may be increased by not more than 20% from
its Weighted Average Life on the related Funding Date if the total leverage
ratio (if defined in the related Underlying Instruments,

30



--------------------------------------------------------------------------------



 



that is secured, directly or indirectly, by all Loansany Loan currently or
formerly included in the Collateral or any portion thereof or any interest
therein released from the Lien of this Agreement, including, without limitation,
any collateralized loan obligation or collateralized debt obligation offering or
other asset securitization (provided that as of May 9, 2008 the foregoing
transactions shall only constitute a Permitted Securitization if the proceeds of
such transaction are in an amount sufficient to reduce the Aggregate Unpaids to
zero); provided that if WCM or an Affiliate thereof does not act in the case of
a term securitization transaction as sole or lead initial purchaser (or in a
comparable role) or in the case of a conduit securitization transaction as
administrative agent (or in a comparable role), then such Originator, Borrower
or Affiliate must obtain the prior written consent of WCM; provided that no such
consent shall be required if all Collateral is released from the Lien hereof and
all Aggregate Unpaids hereunder are repaid in full concurrently with the closing
of such Permitted Securitization.
     “Person”: An individual, partnership, corporation, limited liability
company, joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.
     “PIK Loan”: A Loan which provides for a portion of the interest that
accrues thereon to be added to the principal amount of such Loan for some period
of the time prior to such Loan requiring the current cash payment of such
previously capitalized interest, which cash payment shall be treated as an
Interest Collection at the time it is received.
     “Pool Charged–Off Ratio”: As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Outstanding Loan Balances of all Loans that became Charged-Off Loans, net of
Recoveries, during the twelve (12) (or such fewer number of calendar months that
have accrued since the Closing Date) immediately preceding calendar months, and
(ii) the denominator of which is equal to the weighted average of the Aggregate
Outstanding Loan Balance as of the beginning of the preceding twelve (12) (or
such fewer number of calendar months that have accrued since the Closing Date)
calendar months.
     “Pool Delinquency Ratio”: As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Outstanding Loan Balances of all Loans that are Delinquent Loans as of such
Determination Date, and (ii) the denominator of which is equal to the Aggregate
Outstanding Loan Balance as of such Determination Date.
     “Pool Yield”: As of any Determination Date, the annualized percentage
equivalent of a fraction, (a) the numerator of which is equal to all Interest
Collections on Loans that are deposited into the Collection Account during the
immediately preceding Collection Period minus the sum, calculated as of such
Determination Date, of (i) Interest, (ii) the Commitment Fee, (iii) the Program
Fee, (iv) the Servicing Fee, (v) the Backup Servicer Fee, (vi) the Collateral
Custodian Fee and (vii) the net amounts owed to each Hedge Counterparty, and
(b) the denominator of which is equal to the average of the Aggregate
Outstanding Loan Balances as of the first day of each calendar month during the
immediately preceding Collection Period.
     “Predecessor Servicer Work Product”: Defined in Section 6.16(e).

36



--------------------------------------------------------------------------------



 



interests of such Borrower; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any class of equity interests of a Borrower now or hereafter outstanding, and
(iii) any payment made to redeem, purchase, repurchase or retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
equity interests of a Borrower now or hereafter outstanding.
     “Retained Interest”: (a) With respect to any Revolving Loan or any Term
Loan with an unfunded commitment that does not provide by its terms that funding
thereunder is in the applicable Borrower’s sole and absolute discretion and the
right to receive payment (but not the obligation of the Originator to provide
additional fundings) with respect to such Loan is transferred by the Originator
to the applicable Borrower and/or by the applicable Borrower to the Purchasers,
all of the obligations, if any, of the applicable Borrower to provide additional
funding with respect to such Loan, and (b) with respect to any Loan arising as
part of a syndicated loan transaction, (i) all of the obligations, if any, of
the agent(s) under the documentation evidencing such Loan and (ii) the
applicable portion of the interests, rights and obligations under the
documentation evidencing such Loan that relate to such portion(s) of the
indebtedness that is owned by another lender or is being retained by the
Originator pursuant to clause (a) of this definition.
     “Retransfer Date”: Defined in Section 2.18(b).
     “Retransfer Price”: Defined in Section 2.18(b)(i).
     “Review Criteria”: Defined in Section 8.2(b)(i).
     “Revolving Loan”: A Loan that is a line of credit or contains an unfunded,
partially or fully funded commitment arising from an extension of credit to an
Obligor, pursuant to the terms of which amounts borrowed may be repaid and
subsequently reborrowed.
     “Revolving Period”: The period commencing on the Closing Date and ending on
the day preceding the Termination Date.
     “Risk Rating”: With respect to any Loan, the “Risk Rating” of such Loan as
determined in accordance with the Credit and Collection Policy.
     “S&P”: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor thereto.
     “Sale Agreement”: Each or both (as applicable) of the Purchase and Sale
Agreement, dated as of the date hereof, between the Originator and DWFC, LLC,
and the Purchase and Sale Agreement, dated as of the date hereof, between the
Originator and Deerfield Triarc TRS (Bahamas) Ltd.
     “Scheduled Payment”: Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Required Loan Documents.

42



--------------------------------------------------------------------------------



 



equipment, and (iv) employs a cash control mechanism acceptable to the
Administrative Agent in its reasonable discretion.
     “Senior Secured Real Estate Loan”: Any Real Estate Loan that (i) is secured
by a valid and perfected first priority Mortgage on the applicable Mortgaged
Property, senior to all other Liens other than Permitted Liens in the applicable
Mortgaged Property, and (ii) has a Loan-to-Value Ratio of not greater than 80%.
     “Senior Subordinated Loan”: Any Loan that (i) is not a Large Syndicated
Loan, Senior Secured ABL, First Lien Loan, Qualified Second Lien Loan, Second
Lien Loan, DIP Loan, Preferred Loan or Real Estate Loan, and (ii) has a
Loan-to-Value Ratio of not greater than 75%. For the avoidance of doubt, Senior
Subordinated Loans may be secured or unsecured and the Underlying Instruments or
a related intercreditor agreement may include provisions that allow a senior
lender to block payment of interest or principal under the Senior Subordinated
Loan during the occurrence of a default or Obligor Insolvency Event.
     “Servicer”: Deerfield Triarc Capital LLC and each successor appointed as
Successor Servicer (including, for the avoidance of doubt, the Backup Servicer
upon its appointment as Successor Servicer) pursuant to Section 6.16(a), subject
to the limitations therein provided.
     “Servicer Advance”: An advance of Scheduled Payments made by the Servicer
with respect to a Loan pursuant to Section 6.5.
     “Servicer Default”: Defined in Section 6.15.
     “Servicer Termination Notice”: Defined in Section 6.15.
     “Servicer’s Certificate”: Defined in Section 6.10(c).
     “Servicing Fee”: The servicing fee payable to the Servicer on each Payment
Date in arrears in respect of each Collection Period, which fee shall be equal
to the product of (i) 1.00%, (ii) the weighted average Aggregate Outstanding
Loan Balance during the related Collection Period and (iii) the actual number of
days in such Collection Period divided by 360.
     “Servicing File”:
          (a) For each Eligible Loan or Eligible Real Estate Loan, the following
documents or instruments:
               (i) copies of each of the documents included in the Required Loan
Documents definition;
          (b) the executed copies for any related subordination agreement,
intercreditor agreement, or similar instruments, Insurance Policy, assumption or
substitution agreement or similar material operative document, in each case
together with any amendment or modification thereto;

44



--------------------------------------------------------------------------------



 



Custodian Fees and Transition Expenses, and (b) incurred but unreimbursed
reasonable third-party, out-of-pocket expenses relating to their respective
duties as Backup Servicer or Collateral Custodian hereunder, in respect of which
the Backup Servicer or the Collateral Custodian, as applicable, has provided
prior written notice to the Servicer and the Administrative Agent, for the
payment thereof; provided that amounts payable pursuant to this clause (b) shall
not exceed $5,000 for any Payment Date;
                    (3) to the Servicer, in an amount equal to any unreimbursed
Servicer Advances (but, in each case, solely to the extent of Collections in
respect of the Loan for which such Servicer Advance was made);
                    (4) to the Servicer, in an amount equal to any accrued and
unpaid Servicing Fees, plus any amounts payable to the Successor Servicer
pursuant to the last sentence of Section 6.16(e); provided that for so long as
Deerfield Triarc Capital LLC or any Affiliate thereof is the Servicer under this
Agreement it shall not be entitled to any Servicing Fees pursuant to this
Section 2.9(a)(4);
                    (5) pro rata in accordance with the amounts due under this
clause, to each Purchaser Agent and the Swingline Purchaser, in an amount equal
to any accrued and unpaid Interest, Program Fee, Commitment Fee and Breakage
Costs;
                    (6) pro rata in accordance with the amounts due under
subclauses (a) and (b) of this clause, (a) to each Purchaser Agent and the
Swingline Purchaser for the account of the applicable Purchaser, if the Required
Advance Reduction Amount is greater than zero, an amount necessary to reduce the
Required Advance Reduction Amount to zero, pro rata in accordance with the
amount of Advances Outstanding hereunder, and (b) pro rata in accordance with
the amounts due under this subclause (b), to each Hedge Counterparty, any Hedge
Breakage Costs owing to that Hedge Counterparty under its respective Hedging
Agreement;
                    (7) pro rata in accordance with the amounts due under this
clause to the Administrative Agent, each Purchaser Agent, any applicable
Purchaser, the Backup Servicer, the Collateral Custodian, the Affected Parties,
the Indemnified Parties, each Hedge Counterparty or the Secured Parties, all
other amounts, including any Increased Costs, Taxes or Indemnified Amounts, but
other than the principal of Advances Outstanding, then due under this Agreement;
                    (8) to the Servicer, in an amount equal to the sum of
(i) any unreimbursed Servicer Advances, to the extent not paid pursuant to
clause (3) above, and (ii) any Nonrecoverable Advance; and
                    (9) to the extent that after giving effect to such release
the Maximum Availability would exceed $0, any remaining amounts shall be
distributed to the applicable Borrower based on the proportion of such amounts
representing proceeds of such Borrower’s Loans.

55



--------------------------------------------------------------------------------



 



                    (2) pro rata in accordance with the amounts due under this
clause and to the extent not paid by the Originator, to the Backup Servicer and
the Collateral Custodian, in an amount equal to (a) any accrued and unpaid
Backup Servicing Fees, Collateral Custodian Fees and Transition Expenses, and
(b) incurred but unreimbursed reasonable third-party, out-of-pocket expenses
relating to their respective duties as Backup Servicer or Collateral Custodian
hereunder, in respect of which the Backup Servicer or the Collateral Custodian,
as applicable, has provided prior written notice to the Servicer and the
Administrative Agent, for the payment thereof; provided that amounts payable
pursuant to this clause (b) shall not exceed $5,000 for any Payment Date;
                    (3) to the Servicer, in an amount equal to any unreimbursed
Servicer Advances (but, in each case, solely to the extent of Collections in
respect of the Loan for which such Servicer Advance was made);
                    (4) to the Servicer, in an amount equal to any accrued and
unpaid Servicing Fees, plus any amounts payable to the Successor Servicer
pursuant to the last sentence of Section 6.16(e); provided that for so long as
Deerfield Triarc Capital LLC or any Affiliate thereof is the Servicer under this
Agreement it shall not be entitled to any Servicing Fees pursuant to this
Section 2.10(a)(4);
                    (5) pro rata in accordance with the amounts due under this
clause, to each Purchaser Agent and the Swingline Purchaser, in an amount equal
to any accrued and unpaid Interest, Program Fee, Commitment Fee and Breakage
Costs;
                    (6) pro rata in accordance with the amounts due under
subclauses (a) and (b) of this clause, (a) to each Purchaser Agent and to the
Swingline Purchaser for the account of the applicable Purchaser, in an amount
necessary to reduce the Advances Outstanding and Aggregate Unpaids (other than
Hedge Breakage Costs) to zero, and (b) pro rata in accordance with the amounts
due under this subclause (b), to each Hedge Counterparty, any Hedge Breakage
Costs owing to that Hedge Counterparty under its respective Hedging Agreement;
                    (7) pro rata in accordance with the amounts due under this
clause to the Affected Parties, the Indemnified Parties or the Secured Parties,
all other amounts, including any Increased Costs, Taxes or Indemnified Amounts;
                    (8) to the Servicer, in an amount equal to the sum of
(i) any unreimbursed Servicer Advances, to the extent not paid pursuant to
clause (3) above, and (ii) any Nonrecoverable Advance; and
                    (9) any remaining amounts shall be distributed to the
applicable Borrower based on the proportion of such amounts representing
proceeds of such Borrower’s Loans.
     Section 2.11. Collections and Allocations.
          (a) Collections. The Servicer shall promptly identify any collections
received as being on account of Interest Collections, Principal Collections or
other Collections and shall

57



--------------------------------------------------------------------------------



 



Agent under laws and regulations (including without limitation Articles 8 and 9
of the UCC, as applicable) in effect at the time of such grant):
               (i) in the case of an Instrument or a Certificated Security
represented by a Security Certificate in registered form by having it specially
Indorsed to the Administrative Agent or in blank by an effective Indorsement or
registered in the name of the Administrative Agent and by (A) delivering such
Instrument or Security Certificate to the Collateral Custodian at the address
specified in Schedule III hereto and (B) causing the Collateral Custodian to
maintain (on behalf of the Administrative Agent) continuous possession of such
Instrument or Security Certificate at the address specified in Schedule III
hereto;
               (ii) in the case of an Uncertificated Security, by (A) causing
the Administrative Agent to become the registered owner of such Uncertificated
Security and (B) causing such registration to remain effective;
               (iii) in the case of any Security Entitlement, by causing the
Administrative Agent to become the Entitlement Holder of such Security
Entitlement;
               (iv) in the case of general intangibles (including any loan not
evidenced by an Instrument) by filing, maintaining and continuing the
effectiveness of, financing statements naming the applicable Borrower as debtor
and the Administrative Agent as secured party and describing the Loan or
Permitted Investment (as the case may be) as the collateral at the filing office
of the Secretary of State for the State of Delaware (in the case of DWFC, LLC)
or the District of Columbia (in the case of Deerfield Triarc TRS (Bahamas)
Ltd.), as applicable.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
     Section 4. 1. Representations and Warranties of the Borrowers.
     Each Borrower represents and warrants as to itself and the Collateral in
which it has an interest as follows as of the Closing Date, each Funding Date,
and as of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made:
          (a) Organization and Good Standing. The Borrower has been duly
organized, and is validly existing as a limited liability company or
corporation, as applicable, in good standing, under the laws of the State of
Delaware or the Commonwealth of The Bahamas, with all requisite power and
authority to own or lease its properties and conduct its business as such
business is presently conducted, and had at all relevant times, and now has all
necessary power, authority and legal right to acquire, own, sell and pledge the
Collateral.
          (b) Due Qualification. The Borrower is duly qualified to do business
and is in good standing as a limited liability company, and has obtained all
necessary qualifications, licenses and approvals, in all jurisdictions in which
the ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals.

73



--------------------------------------------------------------------------------



 



of the Administrative Agent upon original issue or registration of transfer by
the Borrower of such certificated security; and
               (xiii) with respect to Collateral that constitutes an
“uncertificated security”, that the Borrower of such uncertificated security has
registered the Administrative Agent as the registered owner of such
uncertificated security.
          (l) Reports Accurate. All Servicing Reports (if prepared by the
Borrower, or to the extent that information contained therein is supplied by the
Borrower), information, exhibits, financial statements, documents, books,
records or reports furnished or to be furnished by the Borrower to the
Administrative Agent, Backup Servicer, Collateral Custodian, each Purchaser
Agent or any Purchaser in connection with this Agreement are true, complete and
correct in all material respects.
          (m) Location of Offices. The Borrower’s location (within the meaning
of Article 9 of the UCC) is Delaware (in the case of DWFC, LLC) or the District
of Columbia (in | the case of Deerfield TriarcTRS (Bahamas) Ltd.), as
applicable. The office where the Borrower keeps all the Records is at the
address of the Borrower referred to in Annex A hereto (or at such other
locations as to which the notice and other requirements specified in
Section 5.2(g) shall have been satisfied). The Borrower’s Federal Employee
Identification Number is correctly set forth on Exhibit F-1. The Borrower has
not changed its name (whether by amendment of its certificate of formation, by
reorganization or otherwise) or its jurisdiction of organization and has not
changed its location for purposes of the applicable UCC within the four months
preceding the Closing Date.
          (n) Concentration Account. The name and address of the Concentration
Account Bank, together with the account number of the Concentration Account of
the Borrowers at such Concentration Account Bank is specified in Schedule II.
The Concentration Account is the only account to which Collections on the
Collateral are sent. Except as contemplated by the Concentration Agreement, the
Borrowers have not granted any Person other than the Administrative Agent an
interest in the Concentration Account.
          (o) Tradenames. The Borrower has no trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.
          (p) Sale Agreement. The Sale Agreement is the only agreement pursuant
to which the Borrower acquires Loans and Related Security from the Originator.
          (q) Value Given. The Borrower shall have given reasonably equivalent
value to the Originator or the applicable third party seller of Loans and
Related Security in consideration for the transfer to the Borrower of the Loans
and Related Security as contemplated by the applicable sale agreement, no such
transfer shall have been made for or on account of an antecedent debt, and no
such transfer is or may be voidable or subject to avoidance as to the Borrower
under any section of the Bankruptcy Code.

77



--------------------------------------------------------------------------------



 



          (b) Preservation of Existence. The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
          (c) Location of Required Loan Documents. Subject to Section 8.8, the
Required Loan Documents shall remain at all times in the possession of the
Collateral Custodian at the address set forth on Annex A to this Agreement
unless notice of a different address is given in accordance with the terms
hereof or unless the Administrative Agent agrees to allow certain Required Loan
Documents to be released to the Servicer on a temporary basis in accordance with
the terms hereof, except as such Required Loan Documents may be released
pursuant to this Agreement.
     Section 5.9. Negative Covenants of the Collateral Custodian.
     From the date hereof until the Collection Date:
          (a) Required Loan Documents. The Collateral Custodian will not dispose
of any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.
          (b) No Changes to Collateral Custodian Fee. The Collateral Custodian
will not make any changes to the Collateral Custodian Fee set forth in the
Collateral Custodian Fee Letter without the prior written approval of the
Administrative Agent and each Purchaser Agent.
ARTICLE VI.
ADMINISTRATION AND SERVICING OF CONTRACTS
     Section 6.1. Designation of the Servicer.
          (a) Initial Servicer. The servicing, administering and collection of
the Collateral shall be conducted by the Person designated as the Servicer
hereunder from time to time in accordance with this Section 6.1. Until the
Administrative Agent gives to Deerfield Triarc Capital LLC a Servicer
Termination Notice, Deerfield Triarc Capital LLC is hereby appointed as, and
hereby accepts such appointment and agrees to perform the duties and
responsibilities of, the Servicer pursuant to the terms hereof.
          (b) Successor Servicer. Upon the Servicer’s receipt of a Servicer
Termination Notice from the Administrative Agent pursuant to Section 6.15, the
Servicer agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrative Agent believes will facilitate the transition of
the performance of such activities to a successor Servicer, and the successor
Servicer shall assume each and all of the Servicer’s obligations to service and
administer the Collateral, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its best efforts to assist the successor
Servicer in assuming such obligations.

99



--------------------------------------------------------------------------------



 



event may any Financial Asset held in any Account be registered in the name of,
payable to the order of, or specially Indorsed to, a Borrower, unless such
Financial Asset has also been Indorsed in blank or to the Collateral Custodian
or other Securities Intermediary that holds such Financial Asset in such
Account.
          (g) Underlying Instruments. Notwithstanding any term hereof (or any
term of the UCC that might otherwise be construed to be applicable to a
“securities intermediary” as defined in the UCC) to the contrary, none of the
Collateral Custodian nor any Securities Intermediary shall be under any duty or
obligation in connection with the acquisition by the Borrowers of or the grant
by the Borrowers to the Administrative Agent of a security interest in any Loan
to examine or evaluate the sufficiency of the documents or instruments delivered
to it by or on behalf of the Borrowers under the related Underlying Instruments,
or otherwise to examine the Underlying Instruments, in order to determine or
compel compliance with any applicable requirements of or restrictions on
transfer (including without limitation any necessary consents). The Collateral
Custodian shall hold any Instrument delivered to it evidencing any Loan
hereunder as custodial agent for the Administrative Agent in accordance with the
terms of this Agreement.
          (h) Establishment of the Collection Account. The Servicer shall cause
to be established, on or before the Closing Date, with the Collateral Custodian,
and maintained in the name of the Borrowers, subject to the lien of the
Administrative Agent, a segregated corporate trust account entitled “Collection
Account for DWFC, LLC and Deerfield Triarc TRS (Bahamas) Ltd., subject to the
lien of Wachovia Capital Markets, LLC, as Administrative Agent for the Secured
Parties” (the “Collection Account”), and the Servicer shall further cause to be
maintained two subaccounts linked to and constituting part of the Collection
Account for the purpose of segregating, within two Business Days of the receipt
of any Collections, Principal Collections (the “Principal Collections Account”)
and Interest Collections (the “Interest Collections Account”), respectively,
over which the Collateral Custodian as agent for the Secured Parties, shall have
control and from which none of the Originator, the Servicer nor the Borrowers
shall have any right of withdrawal except in accordance with Section 2.9(b) and
distributions paid to the Borrowers in accordance with Section 2.9(a).
          (i) Adjustments. If (i) the Servicer makes a deposit into the
Collection Account in respect of a Collection of a Loan and such Collection was
received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.
     Section 6.5. Servicer Advances.
          (a) For each Collection Period, if the Servicer determines that any
Scheduled Payment (or portion thereof) that was due and payable pursuant to a
Loan during such Collection Period was not received prior to the last day of
such Collection Period, the Servicer may (in its sole and absolute discretion)
make an advance in an amount up to the amount of such delinquent

104



--------------------------------------------------------------------------------



 



available therefor pursuant to the provisions of Section 2.9(a)(4) and
Section 2.10(a)(4), as applicable.
     Section 6. 9. Payment of Certain Expenses by Servicer.
     The Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of its independent accountants, Taxes imposed on the Servicer,
expenses incurred by the Servicer in connection with payments and reports
pursuant to this Agreement, and all other fees and expenses not expressly stated
under this Agreement for the account of the Borrowers, but excluding Servicer
Advances and Liquidation Expenses incurred as a result of activities
contemplated by Section 6.6; provided that for avoidance of doubt, to the extent
Servicer Advances and Liquidation Expenses relate to a Loan and a Retained
Interest such Liquidation Expenses shall be allocated pro rata. The initial
Servicer will be required to pay all reasonable fees and expenses owing to any
bank or trust company in connection with the maintenance of the Accounts and the
Concentration Account. The initial Servicer shall be required to pay such
expenses for its own account and shall not be entitled to any payment therefor
other than the Servicing Fee.
     Section 6.10. Reports.
          (a) Borrowing Notice. Notice of Reduction of Advances
Outstanding/Facility Amount and Notice of Reinvestment of Principal Collections.
On each Funding Date, the applicable Borrower (and the Servicer on its behalf)
will provide a Borrowing Notice, on each reduction of Advances Outstanding
pursuant to Section 2.5(b), the applicable Borrower (and the Servicer on its
behalf) will provide a Notice of Reduction of Advances Outstanding/Facility
Amount and on each reinvestment of Principal Collections pursuant to
Section 2.9(b), the applicable Borrower (and the Servicer on its behalf) will
provide a Notice of Reinvestment of Principal Collections, in each case with a
Borrowing Base Certificate, each updated as of such date, to the Administrative
Agent and each Purchaser Agent (with a copy to the Backup Servicer and
Collateral Custodian).
          (b) Servicing Report. On each Reporting Date, the Servicer will
provide to the Borrowers, the Administrative Agent, each Purchaser Agent, the
Backup Servicer, the Collateral Custodian and any Liquidity Bank, a monthly
statement including a Borrowing Base calculated as of the most recent
Determination Date (a “Servicing Report”), with respect to the related calendar
month, signed by a Responsible Officer of the Servicer and the Borrowers and
substantially in the form of Exhibit C.
          (c) Servicer’s Certificate. Together with each Servicing Report, the
Servicer shall submit to the Administrative Agent and each Purchaser Agent (with
a copy to the Backup Servicer and the Collateral Custodian) a certificate
substantially in the form of Exhibit I (a “Servicer’s Certificate”), signed by a
Responsible Officer of the Servicer, which shall include a certification by such
Responsible Officer that, to its knowledge, no Termination Event or Unmatured
Termination Event has occurred.
          (d) Financial Statements. (i) For so long as the Servicer is Deerfield
Triarc Capital LLC, the Servicer will submit to the Administrative Agent, each
Purchaser Agent and

106



--------------------------------------------------------------------------------



 



Administrative Agent or any Purchaser Agent or (ii) the date on which a
Responsible Officer of the Servicer acquires actual knowledge thereof;
          (c) the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) with respect to any recourse debt or
other obligations, which debt or other obligations are in excess of United
States $3,500,000, individually or in the aggregate, or the occurrence of any
event or condition that has resulted in the acceleration of such recourse debt
or other obligations, whether or not waived;
          (d) an Insolvency Event shall occur with respect to the Servicer;
          (e) the occurrence of a Termination Event;
          (f) the Servicer fails in any material respect to comply with the
Credit and Collection Policy and the Servicing Standard regarding the servicing
of the Collateral and the same continues unremedied for a period of thirty
(30) days (if such failure can be remedied) after the earlier to occur of
(i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Servicer by the Administrative Agent or
any Purchaser Agent or (ii) the date on which a Responsible Officer of the
Servicer acquires actual knowledge thereof;
          (g) the Servicer consents to or otherwise permits to occur, without
the prior written consent of the Administrative Agent and each Purchaser Agent,
any material amendment, modification, change, supplement or rescission (any of
the foregoing an “amendment” for purposes of this Section 6.15(g)) of or to the
Credit and Collection Policy that could reasonably be expected to have a
Material Adverse Effect, and the Servicer either: (i) fails to notify the
Administrative Agent within seven Business Days after the effectiveness of such
amendment, or (ii) has not cured the amendment within ten Business Days of the
date the Administrative Agent was notified of such amendment; provided that no
such written consent shall be required in the case of an amendment which was
mandated by any Applicable Law or Governmental Authority;
          (h) Deerfield or an Affiliate thereof shall cease to be the Servicer;
          (i) the occurrence or existence of any change with respect to the
Servicer which has a Material Adverse Effect;
          (j) Deerfield Triarc Capital LLC fails to maintain stockholder’s
equity (as determined in accordance with GAAP) of $240,000,000 plus 90% of the
proceeds raised from any future equity issuances;
          (k) any change in the management of Deerfield Capital Management LLC,
the manager of Deerfield Triarc Capital LLC’s parent company, Deerfield,
(including by resignation, termination, disability or death) the result of which
is that any two of Gregory Sachs, Scott Roberts and Jonathan Trutter either are
no longer under the employ of Deerfield Capital Management LLC or fail to
provide active and material participation in the investment activities of
Deerfield Triarc Capital LLC including, but not limited to, general management,
underwriting and the credit approval process and credit monitoring activities,
and in such event, a reputable, experienced individual, reasonably satisfactory
to the Administrative Agent, has not been

109



--------------------------------------------------------------------------------



 



appointed to fulfill the duties of the departing executive within 60 days of
such event, provided, however, that any member then currently serving on the
Deerfield Investment Committee is deemed an automatically approved replacement
to any of the three individuals named above or any replacements of such
individuals or their replacements;
          (l) any failure by the Servicer to deliver any required Servicing
Report or other Required Reports hereunder on or before the date occurring two
Business Days after the date such report is required to be made or given, as the
case may be, under the terms of this Agreement;
          (m) any representation, warranty or certification made by the Servicer
in any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which has a
Material Adverse Effect on the Secured Parties and which continues to be
unremedied for a period of thirty (30) days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Servicer by the Administrative Agent or
any Purchaser Agent or (ii) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;
          (n) any financial or other information reasonably requested by the
Administrative Agent, any Purchaser Agent or any Purchaser is not provided as
requested within a reasonable amount of time following such request;
          (o) the rendering against the Servicer of one or more nonappealable
final judgments, decrees or orders for the payment of money in excess of United
States $500,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
60 consecutive days without a stay of execution; or
          (p) the failure of Deerfield to own, directly or indirectly, 100% of
the limited liability company interests of Deerfield Triarc Capital LLC,
then notwithstanding anything herein to the contrary, the Administrative Agent,
by written notice to the Servicer (with a copy to the Collateral Custodian and
Backup Servicer) (a “Servicer Termination Notice”), may terminate all of the
rights and obligations of the Servicer as Servicer under this Agreement.
     Section 6.16. Appointment of Successor Servicer.
          (a) On and after the receipt by the Servicer of a Servicer Termination
Notice pursuant to Section 6. 15, the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Servicer Termination Notice or otherwise specified by the Administrative Agent
in writing or, if no such date is specified in such Servicer Termination Notice
or otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent and shall be entitled to
receive, to the extent of funds available therefor pursuant to Section 2.9 or
Section 2.10, as applicable, the Servicing Fee therefor until such date,
together with the sum of: (i) an amount equal to all unreimbursed Nonrecoverable
Advances made by such Servicer which remain outstanding as of such date plus

110



--------------------------------------------------------------------------------



 



by such party in a written notice to the other parties hereto. All such notices
and communications shall be effective, upon receipt, or in the case of
(a) notice by mail, five days after being deposited in the United States mail,
first class postage prepaid, (b) notice by e-mail, when verbal or electronic
communication of receipt is obtained, or (c) notice by facsimile copy, when
verbal communication of receipt is obtained; provided, however, that notices to
and communications to Deerfield Triarc TRS (Bahamas) Ltd. shall be effective
only if copies thereof are provided to Blank Rome LLP and Deerfield Triarc
Capital Management LLC as provided on Annex A hereto.
     Section 13.3. Ratable Payments.
     If any Secured Party, whether by setoff or otherwise, has payment made to
it with respect to any portion of the Aggregate Unpaids owing to such Secured
Party (other than payments received pursuant to Section 11.1) in a greater
proportion than that received by any other Secured Party, such Secured Party
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of the Aggregate Unpaids held by the other Secured Parties so that
after such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Secured Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
     Section 13.4. No Waiver; Remedies.
     No failure on the part of the Administrative Agent, the Purchaser Agents,
the Collateral Custodian, the Backup Servicer or a Secured Party to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies herein provided are cumulative and not
exclusive of any rights and remedies provided by law.
     Section 13.5. Binding Effect; Benefit of Agreement.
     This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Servicer, the Administrative Agent, the Purchaser Agents, the
Backup Servicer, the Collateral Custodian, the Secured Parties and their
respective successors and permitted assigns. Each Hedge Counterparty, each
Affected Party and each Indemnified Party shall be an express third party
beneficiary of this Agreement.
     Section 13.6. Term of this Agreement.
     This Agreement, including, without limitation, the Borrowers’
representations and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles VI, VII and VIII,
create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrowers
pursuant to Articles III and IV, the indemnification and payment provisions of
Article XI and the provisions of Section 13.9, Section

137



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              BORROWER:   DWFC, LLC, as a  
 
                Borrower
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            BORROWER:   DEERFIELD TRIARC TRS (BAHAMAS)
LTD., as a
 
                Borrower
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            THE ORIGINATOR:   DEERFIELD TRIARC CAPITAL LLC,
as the Originator
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            THE SERVICER:   DEERFIELD TRIARC CAPITAL LLC,
as the Servicer
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



Annex A
DWFC, LLC
Until March 24, 2006:
c/o Deerfield Capital Management LLC
8700 W. Bryn Mawr Avenue, 12th Floor
Chicago, Illinois 60631
Attention: General Counsel
Facsimile no.: (773) 380-1601
Commencing on March 24, 2006 and thereafter:
c/o Deerfield Capital Management LLC
6250 N. River Road, 9th Floor
Rosemont, Illinois 60018
Attention: General Counsel
Facsimile no.: (773) 380-1601
DEERFIELD TRIARC TRS (BAHAMAS) LTD.
c/o Lyford Corporate Services
Lyford Financial Centre
Lyford Cay
P.O. Box N-7776
Nassau, Bahamas
Facsimile No.: (242) 362-6873
Confirm No: (242) 362-6872
with a copy to:
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention: George N. Abrahams, Esq.
Facsimile No.: (917) 332-3763
Confirm No: (212) 885-5207
and

 



--------------------------------------------------------------------------------



 



Annex A (Continued)
Deerfield Capital Management LLC
Until March 24, 2006:
c/o Deerfield Capital Management LLC
8700 W. Bryn Mawr Avenue, 12th Floor
Chicago, Illinois 60631
Attention: General Counsel

Facsimile no.: (773) 380-1601
Commencing on March 24, 2006 and thereafter:
c/o Deerfield Capital Management LLC
6250 N. River Road, 9th Floor
Rosemont, Illinois 60018
Attention: General Counsel
Facsimile no.: (773) 380-1601
DEERFIELD TRIARC CAPITAL LLC
Until March 24, 2006:
c/o Deerfield Capital Management LLC
8700 W. Bryn Mawr Avenue, 12th Floor
Chicago, Illinois 60631
Attention: General Counsel
Facsimile no.: (773) 380-1601
Commencing on March 24, 2006 and thereafter:
c/o Deerfield Capital Management LLC
6250 N. River Road, 9th Floor
Rosemont, Illinois 60018
Attention: General Counsel
Facsimile no.: (773) 380-1601

 



--------------------------------------------------------------------------------



 



Annex A (Continued)
Collateral Custodian:
U. S. BANK NATIONAL ASSOCIATION
1719 Range Way
Florence, South Carolina 29501
Attention: Sandra Farrow
Ref: Deerfield Triarc Capital LLC/Wachovia
Mail Code: Ex — SC — FLOR
Facsimile No.: (843) 673-4925
Confirmation No.: (843) 673-4929
U. S. BANK NATIONAL ASSOCIATION
Corporate Trust Services — CDO Unit
One Federal Street, Third Floor
Boston, Massachusetts
Attention: Daniel Scully, Jr.
Ref: Deerfield Triarc Capital /Wachovia
Facsimile No.: (866) 881-2589
Confirmation No.: (617) 603-6407
Backup Servicer:
LYON FINANCIAL SERVICES, INC.
d/b/a U. S. Bank Portfolio Services
1301 Madrid, Suite 103
Marshall, Minnesota 56258
Attention: Joe Andries
Ref: Deerfield Triarc Capital/Wachovia
Facsimile No.: (507) 532-7129
Confirmation No: (507) 537-5201

 